Citation Nr: 0116122	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits in excess of $150 monthly from October 
1, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1978 to July 1979.  
The appellant is the spouse of the veteran.  The veteran has 
been declared incompetent, and a back serves as custodian of 
his funds.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 Special 
Apportionment Decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
determined that the appellant was entitled to an 
apportionment of $150 monthly from the veteran's benefits, 
effective October 1, 1999.  The appellant disagreed with the 
amounts of the assigned apportionment in October 1999.  A 
statement of the case was issued in May 2000, and the 
appellant submitted a timely substantive appeal in June 1999.

The Board notes that the veteran, through his guardian, has 
been notified of the amount of apportionment from his 
compensation benefits for the appellant, and has been 
notified of the appellant's disagreement with the assigned 
amount of such apportionment.  The veteran and his guardian 
have not contested the amount or any other aspect of the 
apportionment.  The Board notes that the procedural 
requirements pertaining to simultaneously contested claims 
have been met.  38 U.S.C.A. § 7105A (West 1991); 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2000). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency. 

2.  Although the veteran and the appellant have been married 
since October 1993, the veteran has not resided in the 
household with the appellant since February 1995.  

3.  In addition to the appellant, three minor dependents, 
none of whom are in the custody of the appellant, also 
receive payments of apportionment from the veteran's 
benefits.

4.  The apportionment to the appellant exceeds the increased 
benefit the veteran receives based on his marriage to the 
appellant.

5.  The hardships shown by the appellant's circumstances do 
not outweigh the veteran's hardship should the apportionment 
to the appellant be increased. 


CONCLUSION OF LAW

An increase in the apportioned amount of the veteran's 
disability compensation benefits in excess of $150 per month 
for the appellant, the veteran's spouse, is not warranted.  
38 U.S.C.A. §§ 5107, 5307 (West 1991 & Supp. 2000, as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.57, 3.450, 
3.451, 3.452, 3.453, 3.458 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to an 
apportionment in excess of $150 monthly from the veteran's 
compensation benefits.  The basic facts underlying the 
appellant's contentions are not in dispute.

The veteran was diagnosed as having schizophrenia during his 
active service, which ended in July 1979.  He has been 
evaluated as 100 percent disabled as a result of 
schizophrenia for many years.  He has been treated on 
numerous occasions for that disability, and has received 
treatment for alcohol abuse and drug abuse as well.  The 
veteran has been considered incompetent by VA, and has had a 
guardian or custodian for purposes of receipt of his 
benefits, for many years.  During the 1980s, a relative of 
the veteran served as his guardian.  However, the veteran 
left the state where that relative resided, and a bank has 
served as custodian of the veteran's funds since the early 
1990s.  The most recent evidence of record as to the 
veteran's status reflects that the same bank remains as the 
veteran's custodian.

In late October 1993, the veteran married the appellant.  The 
veteran had minor children from previous relationships, and 
those children resided with their mothers.  The appellant had 
children residing in the household.  The veteran was admitted 
for clinical treatment at VA and private facilities in 
January through February 1994, in April 1994, and in April 
1994 through May 1994, and again in June 1994.  The veteran 
was again hospitalized in January 1995 and was thereafter 
incarcerated in February 1995.  

An apportionment on behalf of a minor child, in the custody 
of a person other than the veteran or the appellant, had been 
awarded prior to the veteran's incarceration.  During the 
veteran's incarceration, another apportionment, $350 monthly, 
was made on behalf of two other minor children.  An 
apportionment of $600 monthly for the appellant and one of 
her children was also approved; that apportionment decreased 
when the appellant's child terminated pursuit of a course of 
education.  Thus, during the veteran's incarceration, the 
number of dependents for whom the veteran's benefits were 
apportioned varied from four to five.

In October 1997, the veteran was released from incarceration.  
Subsequently, the status of each apportionment of the 
veteran's benefits was reviewed.  In December 1997, the 
veteran notified VA that he was returning to the state in 
which he had resided during the 1980s.  In February 1998, the 
appellant submitted a statement indicating that she did not 
plan to reconcile with the veteran.  Based on the review of 
apportionment following the veteran's release, the 
appellant's apportionment was set at $400 monthly effective 
at the time of the veteran's release from incarceration. 

In early 1999, an attorney representing the veteran contacted 
VA, stating that the veteran was planning to file for divorce 
from the appellant.  The attorney stated that he would handle 
the case pro bono, and requested $100 to cover court costs.  
VA informed the veteran's attorney that he should apply to 
the custodian of the veteran's funds for those costs.  No 
further information about the veteran's discussion of seeking 
a divorce appears in the claims file.  

In February 1999, the appellant requested an increase in her 
apportionment from the veteran's benefits, stating that $400 
per month was insufficient because she had health problems 
and had medical bills she could not pay, and she was unable 
to work full-time.  The custodian of the veteran's funds, and 
each guardian of a minor child receiving apportionment from 
the veteran's benefits, was notified of the appellant's 
request.  

An August 1999 VA report of contact reflects that the veteran 
was found to the homeless, as his relationship with a 
girlfriend with whom he had been living had ended.  The bank 
serving as the custodian of the veteran's funds did not 
confirm the current status of the veteran's account or his 
current monthly expenses.

Field examination was conducted, and that investigation 
disclosed that the appellant was working full-time and that 
the appellant's child who had returned to school had dropped 
out of school in late October 1999.  The apportionment to the 
appellant was corrected to $582 monthly effective in 
September 1, 1999, reduced to $332 monthly effective October 
1, 1999, and reduced to $150 monthly effective November 1, 
1999.

In a May 2000 statement of the case, the RO determined that 
both the veteran and the appellant were in hardship 
situations.  The RO noted that the girlfriend who had been 
taking care of the veteran was no longer doing so.  The 
veteran's monthly expenses, again unconfirmed, were expected 
to have increased.  Although the veteran did not respond to 
the request for financial information, and the custodian of 
funds did not respond on the veteran's behalf, the evidence 
of record makes it quire clear that the veteran's underlying 
disorder has not improved, and he is still diagnosed as 
schizophrenic.

A veteran's compensation benefits may be apportioned for his 
spouse or children not residing with him if it is found that 
he is not reasonably discharging his responsibility for their 
support.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450(a)(1)(ii).  
The term "child" means an unmarried person who is under the 
age of eighteen, or a person who, after reaching the age of 
18 years (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

It was not necessary for the appellant to establish the 
existence of hardship in order to obtain the apportionment of 
$600 for herself and her child during the period of the 
veteran's incarceration, as the veteran was not incurring 
expenses and was not allowed, under governing statutory 
provisions, to receive compensation benefits in excess of 10 
percent while incarcerated.  38 U.S.C.A. § 1505; see Hall v. 
Brown, 5 Vet. App. 294 (1993).  Thus, the support contributed 
by the veteran to the appellant's household during his 
incarceration exceeded the amount of apportionment usually 
available without causing hardship to the veteran.  

The regulations provide that a "special" apportionment may be 
paid under the circumstances set forth in 38 C.F.R. § 3.451.  
That regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, compensation may be apportioned between the veteran 
and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  

In determining the basis for special apportionment, 
consideration will be given such factors as: amount of VA 
benefits payable; other resources and income of the veteran 
and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran and the 
apportionment claimants.  The amount apportioned should 
generally be consistent with the total number of dependents 
involved.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship, 
while apportionment of less than 20 percent of benefits would 
not provide a reasonable amount for any apportionee.  Id. 

Special apportionment is apparently meant to provide for 
claimants in situations in which the veteran is reasonably 
discharging his responsibility for the support of his 
dependent(s), but special circumstances exist which warrant 
giving the dependent(s) additional support.  In this case, 
for the reasons stated below, the Board finds that an 
increased apportionment of the veteran's VA compensation 
benefits to the appellant is not warranted.

The Board notes the argument of the appellant's 
representative that the appellant is not receiving an 
apportionment which is 20 percent of the veteran's benefit.  
The representative argues that, as the regulations state 
that, "[o]rdinarily, apportionment of less than 20 percent 
of [the veteran's] benefits would not provide a reasonable 
amount for any apportionee, the appellant is entitled to 20 
percent of the veteran's benefit.  The Board does not agree 
that the regulation suggests than any individual apportionee, 
where there are several apportionees, is entitled to 20 
percent of the veteran's benefits.

The veteran's most recent compensation and pension award 
financial data reflects that the veteran's monthly benefits, 
as of April 2000, were $1459 per month.  At this time, the 
veteran's benefits were being apportioned to the appellant 
and to three children of the veteran.  Clearly, an 
apportionment of 20 percent of the veteran's benefits for 
each apportionee would result in severe hardship to the 
veteran, as he would then have only 20 percent, or about 
$300, at most, of his benefits remaining monthly.  To prevent 
this situation, the regulations also specify that, 
ordinarily, no more than 50 percent of a veteran's benefit 
may be apportioned.  In this case, with apportionment of 50 
percent of the veteran's benefits among the apportionees, 
granting the appellant an award in excess of $150 monthly 
would require reduction in the apportionment to other 
apportionees. 

However, the Board also notes that, when the appellant's 
daughter was in school, prior to November 1, 1999, there were 
four apportionees other than the appellant, so that 
apportionment of 50 percent of the veteran's monthly benefits 
would result in an apportionment of slightly less than $150 
per month for each apportionee.  There is no indication that 
the appellant's daughter is beyond the age at which she could 
obtain apportionment, if she returned to pursuit of her 
education.  

The Board has also reviewed the appellant's contention that 
the veteran is not contributing to her support, even though 
they have been married for 8 years.  The veteran had been 
diagnosed as schizophrenic for more than 15 years before he 
married the appellant.  The evidence of record reflects that 
the veteran resided with the appellant from the time of their 
marriage in October 1993 to February 1995, a period of less 
than 18 months, prior to the veteran's February 1995 
incarceration.  Moreover, the evidence suggests that the 
veteran was hospitalized about six of the 18 months during 
the marriage prior to the veteran's incarceration.  The 
evidence reflects that the appellant and the veteran have not 
lived together since February 1995, nor do they even live in 
the same state.  The current apportionment to the appellant 
exceeds the amount that the veteran receives as a dependency 
allowance based on having a spouse.  The appellant's argument 
that the amount should be further increased is unpersuasive, 
especially in light of the duration of the veteran's 
residence with the appellant.  

The Board notes that the appellant has referenced medical 
bills and illness, but has not submitted verification.  
Nevertheless, the Board accepts the appellant's statements 
that she has medical bills which cause hardship credible.  
However, in this case, the veteran is severely disabled.  
Each of the other apportionees have also shown hardships of 
various types.  The Board concludes that the appellant's 
monthly expenses may exceed her monthly income, but the 
evidence, fairly read, reflects that the veteran and other 
apportionees are in similar situations.

The appellant herself has explained that a portion of her 
financial hardship results from support of two grandchildren.  
However, these grandchildren are not related to the veteran, 
and he has no responsibility to assist the appellant in 
providing for those children.  

The evidence establishes that the appellant, the veteran, and 
other individuals who receive apportionments of the veteran's 
benefits have medical disorders and special needs associated 
with those disorders.  The evidence establishes that there 
are several apportionees other than the appellant.  The 
evidence establishes that the appellant is not the only 
apportionee who has financial problems.  Under the 
circumstances, the Board finds that an apportionment to the 
appellant in excess of $150 monthly is not warranted.  


ORDER

The appeal for an apportionment for the appellant in excess 
of $150 monthly from the veteran's compensation benefits is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



